
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10(m)


TENET HEALTHCARE CORPORATION


FOURTH AMENDED AND RESTATED


SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


As of November 5, 2003

Originally Dated November 1, 1984

Amended May 21, 1986

Amended April 25, 1994

Amended July 25, 1994

Amended January 28, 1997

Restated as of May 31, 1998

Amended and Restated as of October 9, 2001

Amended and Restated as of July 1, 2003

--------------------------------------------------------------------------------



TENET HEALTHCARE CORPORATION
FOURTH AMENDED AND RESTATED
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------

ARTICLE I STATEMENT OF PURPOSE   1
ARTICLE II DEFINITIONS
 
2   2.1   Act   2   2.2   Acquisition   2   2.3   Actual Final Average Earnings
  2   2.4   Agreement   2   2.5   Alternate Payee   2   2.6   Board   2   2.7  
Code   2   2.8   Commencement Date   2   2.9   Company   2   2.10   Compensation
Committee   2   2.11   Change of Control   2   2.12   Date of Employment   3  
2.13   Date of Enrollment   3   2.14   Disability   3   2.15   DRO   3   2.16  
Early Retirement   3   2.17   Early Retirement Age   3   2.18   Early Retirement
Benefit   3   2.19   Earnings   3   2.20   Effective Date   4   2.21   Eligible
Children   4   2.22   Employee   4   2.23   Employment or Service   4   2.24  
Existing Retirement Benefit Plans Adjustment Factor   4   2.25   Final Average
Earnings   4   2.26   Incumbent Board   4   2.27   Normal Retirement   4   2.28
  Normal Retirement Age   4   2.29   Normal Retirement Benefit   4   2.30   PAC
  5   2.31   Participant   5   2.32   Plan Administrator   5   2.33   Plan Year
  5   2.34   Prior Service Credit Percentage   5   2.35   Projected Earnings   5
  2.36   Projected Final Average Earnings   5   2.37   Retirement Benefit   5  
2.38   Retirement Plans   5   2.39   Subsidiary   5   2.40   Surviving Spouse  
5   2.41   Termination of Employment   6   2.42   Termination without Cause   6
         


i

--------------------------------------------------------------------------------



  2.43   Trust   6   2.44   Trustee   6   2.45   Year   6   2.46   Year of
Service   6
ARTICLE III    RETIREMENT BENEFITS
 
7   3.1   Normal Retirement Benefit   7   3.2   Early Retirement Benefit   7  
3.3   Vesting of Retirement Benefit   9   3.4   Termination Benefit   9   3.5  
Duration of Benefit Payment   10   3.6   Recipients of Benefit Payments   10  
3.7   Disability   11   3.8   Change of Control   11   3.9   Golden Parachute
Cap   12
ARTICLE IV    PAYMENT
 
13   4.1   Commencement of Payments   13   4.2   Withholding; Unemployment Taxes
  13   4.3   Recipients of Payments   13   4.4   No Other Benefits   13   4.5  
Lump Sum Distributions   13
ARTICLE V    SPOUSAL CLAIMS
 
15   5.1   Spousal Claims   15   5.2   Legal Disability   15   5.3   Assignment
  15
ARTICLE VI    ADMINISTRATION OF THE PLAN
 
16   6.1   The PAC   16   6.2   Powers of the PAC   16   6.3   Appointment of
Plan Administrator   16   6.4   Duties of Plan Administrator   16   6.5  
Indemnification of the PAC and Plan Administrator   17   6.6   Claims for
Benefits   17   6.7   Arbitration   18   6.8   Receipt and Release of Necessary
Information   19   6.9   Overpayment and Underpayment of Benefits   19
ARTICLE VII    CONDITIONS RELATED TO BENEFITS
 
20   7.1   No Right to Assets   20   7.2   No Employment Rights   20   7.3  
Right to Terminate or Amend   20   7.4   Offset   20   7.5   Conditions
Precedent   20
ARTICLE VIII    MISCELLANEOUS
 
21   8.1   Gender and Number   21   8.2   Notice   21   8.3   Validity   21  
8.4   Applicable Law   21   8.5   Successors in Interest   21   8.6   No
Representation on Tax Matters   21          

ii

--------------------------------------------------------------------------------




EXHIBIT A
 
A-1

iii

--------------------------------------------------------------------------------






ARTICLE I


STATEMENT OF PURPOSE


        The Supplemental Executive Retirement Plan (the "Plan") has been adopted
by Tenet Healthcare Corporation (the "Company") to attract, retain, motivate and
provide financial security to highly compensated or management employees (the
"Participants") who render valuable services to the Company and its
"Subsidiaries," as defined in Article II. It is intended that this Plan shall
not constitute a "qualified plan" subject to the limitations of section 401(a)
of the Internal Revenue Code, nor shall it constitute a "funded plan," for
purposes of such requirements. It also is intended that this Plan shall be
exempt from the participation and vesting requirements of Part 2 of Title I of
the Employee Retirement Income Security Act of 1974, as amended (the "Act"), the
funding requirements of Part 3 of Title I of the Act, and the fiduciary
requirements of Part 4 of Title I of the Act by reason of the exclusions
afforded plans that are unfunded and maintained by an Company primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees.




--------------------------------------------------------------------------------

End of Article 1

 
 

1

--------------------------------------------------------------------------------




ARTICLE II


DEFINITIONS


        When a word or phrase appears in this Plan with the initial letter
capitalized, and the word or phrase does not commence a sentence, the word or
phrase shall generally be a term defined in this Article II. The following words
and phrases with the initial letter capitalized shall have the meaning set forth
in this Article II, unless a different meaning is required by the context in
which the word or phrase is used.

2.1Act means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations and rulings thereunder.

2.1Acquisition refers to a company of which substantially all of its assets or a
majority of its capital stock are acquired by, or which is merged with or into,
the Company or a Subsidiary.

2.3Actual Final Average Earnings means the Participant's highest average monthly
Earnings for any 60 consecutive months during the ten (10) years, or actual
employment period if less, preceding Termination of Employment.

2.4Agreement means a written agreement substantially in the form of Exhibit A
between the Company and a Participant.

2.5Alternate Payee means any spouse, former spouse, child, or other dependent of
a Participant who is recognized by a DRO as having a right to receive all, or a
portion of, the benefits payable under the Plan with respect to such
Participant.

2.6Board means the Board of Directors of the Company.

2.7Code means the Internal Revenue Code of 1986, as amended.

2.8Commencement Date means for purposes of determining the amount of the lump
sum payment under Section 4.5, the following date:

(a)if benefits have commenced to be paid under the Plan, the date on which
monthly benefits began to be paid to the Participant (or his or her Surviving
Spouse or Eligible Children under the Plan if the Participant died before the
payment of monthly benefits began); or

(b)if benefits have not commenced to be paid to the Participant under the Plan,
the date of the Participant's election to receive the lump sum payment.

2.9Company means Tenet Healthcare Corporation.

2.10Compensation Committee means the Compensation Committee of the Board of
Directors of the Company.

2.11Change of Control means, with respect to the Company, the occurrence of
either of the following events:

(a)any person as such term is used in Sections 13(c) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended, is or becomes the beneficial owner
directly or indirectly of securities of the Company representing twenty percent
(20%) or more of the combined voting power of the Company's then outstanding
securities; or

(b)individuals who constitute the Incumbent Board cease for any reason to
constitute at least a majority of the Board; provided, however, that (i) any
individual who becomes a director of the Company subsequent to April 1, 1994,
whose election, or nomination for election by the Company's stockholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be deemed to have been a member of the Incumbent

2

--------------------------------------------------------------------------------



Board, and (ii) no individual who was elected initially (after April 1, 1994) as
a director as a result of an actual or threatened election contest, as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Securities
Exchange Act of 1934, as amended, or any other actual or threatened
solicitations of proxies or consents by or on behalf of any person other than
the Incumbent Board shall be deemed to have been a member of the Incumbent
Board.

2.12Date of Employment means the date on which a person began to perform
Services directly for the Company or a Subsidiary as a result of an Acquisition
or becoming an Employee.

2.13Date of Enrollment means the date on or after June 1, 1984 on which an
Employee first becomes a Participant in the Plan, provided that any Employee who
becomes a Participant prior to June 1, 1985 shall be deemed to have a Date of
Enrollment of the later of the Participant's Date of Employment or June 1, 1984.

2.14Disability means any Termination of Employment during the life of a
Participant and prior to Normal Retirement or Early Retirement by reason of a
Participant's total and permanent disability. For this purpose, a Participant
shall be totally and permanently disabled if the Participant qualifies for
(a) disability benefits under the Company's Group Long-Term Disability Plan or
under any similar plan provided by the Company or a Subsidiary, as now in effect
or as hereinafter amended (the "LTD Plans") or (b) Social Security disability
benefits.

2.15DRO means a domestic relations order that is a judgment, decree, or order
(including one that approves a property settlement agreement) that relates to
the provision of child support, alimony payments or marital property rights to a
spouse, former spouse, child or other dependent of a Participant and is rendered
under a state (within the meaning of section 7701(a)(10) of the Code) domestic
relations law (including a community property law) and that:

(a)Creates or recognizes the existence of an Alternate Payee's right to, or
assigns to an Alternate Payee the right to receive all or a portion of the
benefits payable with respect to a Participant under the Plan;

(b)Does not require the Plan to provide any type or form of benefit, or any
option, not otherwise provided under the Plan;

(c)Does not require the Plan to provide increased benefits (determined on the
basis of actuarial value);

(d)Does not require the payment of benefits to an Alternate Payee that are
required to be paid to another Alternate Payee under another order previously
determined to be a DRO; and

(e)Clearly specifies: (i) the name and last known mailing address of the
Participant and of each Alternate Payee covered by the DRO; (ii) the amount or
percentage of the Participant's benefits to be paid by the Plan to each such
Alternate Payee, or the manner in which such amount or percentage is to be
determined; (iii) the number of payments or payment periods to which such order
applies; and (iv) that it is applicable with respect to this Plan.

2.16Early Retirement means any Termination of Employment during the life of a
Participant prior to the attainment of Normal Retirement Age and after attaining
Early Retirement Age.

2.17Early Retirement Age means the date the Participant attains age fifty-five
(55) and has completed ten (10) Years of Service or attains age sixty-two
(62) with no minimum Years of Service.

2.18Early Retirement Benefit means the benefit payable under Section 3.2.

2.19Earnings means the base salary paid to a Participant by the Company or a
Subsidiary, excluding bonuses, car and other allowances and other cash and
non-cash compensation. However, for all

3

--------------------------------------------------------------------------------



Participants actively at work on or after February 1, 1997 as full-time, regular
employees, "Earnings" means the base salary, any annual cash award paid under
the Company's annual incentive plan and any discretionary awards made under the
Company's deferred compensation plans by the Company or a Subsidiary to such
Participant (referred to in Section 3.1 as "Bonus"), but shall exclude car and
other allowances and other cash and non-cash compensation.

2.20Effective Date means November 5, 2003, except as specifically provided
otherwise herein.

2.21Eligible Children means all natural or adopted children of a Participant
under the age of twenty-one (21), including any child conceived prior to the
death of a Participant.

2.22Employee means any person who regularly performs services on a full-time
basis (that is, works a minimum of thirty-two (32) hours a week) for the Company
or a Subsidiary and receives a salary plus employee benefits normally made
available to persons of similar status. The term "Employee" shall not include
any person who is employed by the Company or a Subsidiary in the capacity of an
independent contractor, an agent or a leased employee even if such person is
determined by the Internal Revenue Service, the Department of Labor or a court
of competent jurisdiction to be a common law employee of the Company or a
Subsidiary.

2.23Employment or Service means any continuous period during which an Employee
is actively engaged in performing services for the Company and its Subsidiaries
plus the term of any leave of absence approved by the PAC.

2.24Existing Retirement Benefit Plans Adjustment Factor means the assumed
benefit the Participant would be eligible for under Social Security and all
Retirement Plans regardless of whether the Participant participates in such
plans. This Factor shall be applied only to the base salary component of Final
Average Earnings and is a projection of the benefits payable under the Social
Security regulations in effect June 1, 1984, and Retirement Plans in effect on
June 1, 1984, or the Participant's Date of Enrollment in the Plan, if later.
Once established for a Participant, this Factor will not thereafter be altered
to reflect any reduction in benefits under Social Security. At the direction of
the Compensation Committee, this Factor may be adjusted from time to time to
reflect changes under the following conditions:

(a)a Participant is transferred to different Retirement Plans;

(b)the Company's or the Subsidiary's, as applicable, contribution to a
Retirement Plan is increased or decreased from the percentage used for the
original calculation of the Participant's Factor; or

(c)the Participant becomes eligible for other Retirement Plans adopted by the
Company or a Subsidiary which would provide benefits greater or less than the
Retirement Plan considered in calculating the Participant's original Factor.

2.25Final Average Earnings means the lesser of (a) Actual Final Average
Earnings, or (b) if the Participant has completed at least sixty (60) months of
service, Projected Final Average Earnings; however, for a Participant who is
actively at work as an Employee on or after February 1, 1997 "Final Average
Earnings" means Actual Final Average Earnings.

2.26Incumbent Board means the Board in effect as of April 1, 1994.

2.27Normal Retirement means any Termination of Employment during the life of a
Participant on or after attaining Normal Retirement Age.

2.28Normal Retirement Age means the date on which the Participant attains age
sixty-five (65).

2.29Normal Retirement Benefit means the benefit payable under Section 3.1.

4

--------------------------------------------------------------------------------



2.30PAC means the Pension Administration Committee of the Company established by
the Compensation Committee, and whose members have been appointed by the
Compensation Committee. The PAC shall have the responsibility to administer the
Plan and make final determinations regarding claims for benefits, as described
in Article V.

2.31Participant means any Employee selected to participate in this Plan by the
Compensation Committee, in its sole and absolute discretion.

2.32Plan Administrator means the individual or entity appointed by the PAC to
handle the day-to-day administration of the Plan, including but not limited to
determining the amount of a Participant's benefits and complying with all
applicable reporting and disclosure obligations imposed on the Plan. If the PAC
does not appoint an individual or entity as Plan Administrator, the PAC shall
serve as the Plan Administrator.

2.33Plan Year means the fiscal year of this Plan, which shall commence on
January 1 each year and end on December 31 of such year.

2.34Prior Service Credit Percentage means the percentage to be applied to a
Participant's Years of Service with the Company and its Subsidiaries prior to
his or her Date of Enrollment in the Plan, in accordance with the following
formula:


Years of Service
After Date of Enrollment


--------------------------------------------------------------------------------

  Prior Service Credit
Percentage

--------------------------------------------------------------------------------

During 1st year   25 During 2nd year   35 During 3rd year   45 During 4th year  
55 During 5th year   75 After 5th year   100

In the event of the death or Disability of a Participant while an Employee at
any age or the Normal or Early Retirement of a Participant after age sixty (60),
the Participant's Prior Service Credit Percentage will be one hundred (100).

2.35Projected Earnings means (a) the actual Earnings of the Participant on the
Date of Enrollment plus an assumed increase of eight percent (8%) per annum, or
(b) for Participants who are Employees actively at work on April 1, 1994, with
the corporate office or a division of the Company or a Subsidiary that has not
been declared to be a discontinued operation, the actual Earnings of the
Participant on April 1, 1994, plus an assumed increase of eight percent (8%) per
annum.

2.36Projected Final Average Earnings means the average of a Participant's
Projected Earnings during the sixty (60) months preceding the Participant's
Termination of Employment.

2.37Retirement Benefit means an Early Retirement Benefit or Normal Retirement
Benefit payable pursuant to Article III.

2.38Retirement Plans means any qualified defined benefit pension plan or
qualified defined contribution plan maintained by the Company and its
Subsidiaries.

2.39Subsidiary means any corporation, partnership, venture or other entity in
which the Company owns fifty percent (50%) of the capital stock or otherwise has
a controlling interest as determined by the Compensation Committee, in its sole
and absolute discretion.

2.40Surviving Spouse means the person legally married to a Participant for at
least one (1) year prior to the Participant's death or Termination of
Employment.

5

--------------------------------------------------------------------------------



2.41Termination of Employment means the ceasing of the Participant's Employment
for any reason whatsoever, whether voluntarily or involuntarily.

2.42Termination without Cause means, for purposes of Section 3.8, the
termination of a Participant by the Company or a Subsidiary without cause or a
voluntary termination of employment by the Participant within two (2) years of a
Change in Control following:

(a)a material downward change in job functions, duties, or responsibilities
which reduce the rank or position of the Participant;

(b)a reduction in the Participant's annual base salary;

(c)a material reduction in the Participant's annual incentive plan bonus payment
other than for financial performance as it broadly applies to all similarly
situated active Participants in the same plan;

(d)a material reduction in the Participant's retirement or supplemental
retirement benefits that does not broadly apply to all active Participant's in
the same plan; or

(e)a transfer of a Participant's office to a location that is more than fifty
(50) miles from the Participant's current principal office location.

2.43Trust means the 1994 Tenet Healthcare Corporation Supplemental Executive
Retirement Plan Trust, dated May 25, 1994 and amended and restated on July 25,
1994, the assets of which are to be used for the payment of Retirement Benefits
under this Plan.

2.44Trustee means the individual or entity appointed as trustee under the Trust.

2.45Year means a period of twelve (12) consecutive calendar months.

2.46Year of Service means each complete year (up to a maximum of twenty (20)) of
continuous Service (up to age sixty-five (65)) as an Employee of the Company and
its Subsidiaries beginning with the Date of Employment with the Company and its
Subsidiaries. Years of Service shall be deemed to have begun as of the first day
of the calendar month of Employment and to have ceased on the last day of the
calendar month of Employment. Years of Service prior to an Employee's Date of
Enrollment in the Plan will be credited on a pro-rated basis pursuant to
Section 2.34.





--------------------------------------------------------------------------------

End of Article II

 
 

6

--------------------------------------------------------------------------------




ARTICLE III


RETIREMENT BENEFITS


3.1Normal Retirement Benefit.

(a)Calculation of Normal Retirement Benefit. Upon a Participant's Normal
Retirement, the Participant shall be entitled to receive a monthly Normal
Retirement Benefit for the Participant's lifetime which is determined in
accordance with the Benefit Formula set forth below, adjusted by the Vesting
Percentage in Section 3.3. Except as provided below, the amount of such monthly
Normal Retirement Benefit will be determined by using the following formula:

X = [A1 x [B1 + [B2 X C]] x [2.7% - D] x E] + [A2 x [B1 + [B2 X C] x 2.7% x E]

  X   =   Normal Retirement Benefit   A1   =   Final Average Earnings (From Base
Salary)   A2   =   Final Average Earnings (From Bonus)   B1   =   Years of
Service After Date of Enrollment   B2   =   Years of Service Prior to Date of
Enrollment   C   =   Prior Service Credit Percentage   D   =   Existing
Retirement Benefit Plans Adjustment Factor   E   =   Vesting Percentage

Note: B1 and B2 Years of Service combined cannot exceed twenty (20) years.

(b)Death After Commencement of Normal Retirement Benefits. If a Participant who
is receiving a Normal Retirement Benefit dies, his or her Surviving Spouse or
Eligible Children shall be entitled to receive (in accordance with Sections 3.5
and 3.6) a benefit equal to fifty percent (50%) of the Participant's Normal
Retirement Benefit.

(c)Death After Normal Retirement Age But Before Normal Retirement. If a
Participant who is eligible for Normal Retirement dies while an Employee after
attaining age sixty-five (65), his or her Surviving Spouse or Eligible Children
shall be entitled to receive (in accordance with Sections 3.5 and 3.6) the
installments of the Normal Retirement Benefit which would have been payable to
the Surviving Spouse or Eligible Children in accordance with Section 3.1(b) as
if the Participant had retired from the Company or a Subsidiary on the day
before he or she died.



3.2Early Retirement Benefit.

(a)Calculation of Early Retirement Benefit. Upon a Participant's Early
Retirement, the Participant shall be entitled to receive a monthly Early
Retirement Benefit for the Participant's lifetime commencing on the first day of
the calendar month following the date he or she attains Normal Retirement Age
(age sixty-five (65)), calculated in accordance with Section 3.1 and Section 3.3
with the following adjustments:

(i)Only the Participant's actual Years of Service, adjusted appropriately for
the Prior Service Credit Percentage, as of the date of Early Retirement shall be
used.

(ii)For purposes of determining the Actual Final Average Earnings and Projected
Final Average Earnings, only the Participant's Earnings and Projected Earnings
as of the date of Early Retirement shall be used.

(iii)To arrive at the payments to commence at Normal Retirement Age for a
Participant whose termination occurs prior to February 1, 1997 the amount
calculated under

7

--------------------------------------------------------------------------------



Section 3.2(a)(i) and Section 3.2(a)(ii) will be reduced by 0.42% for each month
Early Retirement commences before age sixty-two (62).

(iv)To arrive at the payments to commence at Normal Retirement Age for a
Participant who is actively at work as an Employee on or after February 1, 1997,
the amount calculated under Section 3.2(a)(i) and Section 3.2(a)(ii) will be
reduced by 0.25% for each month Early Retirement commences before age sixty-two
(62).

(b)Early Payment of Benefits. Upon the written request of a Participant prior to
his or her Termination of Employment, the Plan Administrator, in its sole and
absolute discretion, may authorize payment of the Early Retirement Benefit at a
date prior to the Participant's attainment of age sixty-five (65); provided,
however, that in such event the amount calculated under Section 3.2(a)(i) and
Section 3.2(a)(ii) shall be further reduced as follows:

(i)for a Participant who is actively at work as an Employee before February 1,
1997, the amount of the reduction shall be 0.42% for each month that the date of
the commencement of payment precedes the date on which the Participant will
attain age sixty-two (62); and

(ii)for a Participant who is actively at work as an Employee on or after
February 1, 1997, the amount of further reduction under Section 3.2(a)(i) and
Section 3.2(a)(ii) shall be 0.25% for each month that the date of commencement
of payment precedes the date on which the Participant will attain age
sixty-two (62).

(c)Death After Early Retirement Benefits Commence. If a Participant dies after
commencement of the payment of his or her Early Retirement Benefit, his or her
Surviving Spouse or Eligible Children shall be entitled to receive (in
accordance with Sections 3.5 and 3.6) a benefit equal to fifty percent (50%) of
the Participant's Early Retirement Benefit.

(d)Death After Early Retirement But Before Benefit Commencement. If a
Participant dies after his or her Early Retirement but before benefits have
commenced, or while on Disability, his or her Surviving Spouse or Eligible
Children shall be entitled to receive (in accordance with Sections 3.5 and 3.6)
a benefit equal to fifty percent (50%) of the benefit that would have been
payable on the date of the Participant's death had he or she elected to have
benefits commence on that date.

(e)Death of Employee After Attainment of Early Retirement Age but Before Early
Retirement. If a Participant dies after attaining Early Retirement Age but
before taking Early Retirement or while on Disability, his or her Surviving
Spouse or Eligible Children shall be entitled to receive (in accordance with
Sections 3.5 and 3.6) a benefit equal to fifty percent (50%) of the
Participant's Early Retirement Benefit determined as if the Participant had
retired on the day prior to his or her death with payments commencing on the
first of the month following the Participant's death. The benefits payable to a
Surviving Spouse or Eligible Children under this Section 3.2(e) shall be no less
than the benefits payable to a Surviving Spouse or Eligible Children under
Section 3.4 (regarding the Termination Benefit) as if the Participant had died
immediately prior to age fifty-five (55).

8

--------------------------------------------------------------------------------





3.3Vesting of Retirement Benefit. A Participant's interest in his or her Normal
or Early Retirement Benefit shall, subject to Section 7.5 (regarding Conditions
Precedent), vest in accordance with the following schedule:


Years of Service


--------------------------------------------------------------------------------

  Vesting Percentage

--------------------------------------------------------------------------------

Less than 5   0 5 but less than 6   25 6 but less than 7   30 7 but less than 8
  35 8 but less than 9   40 9 but less than 10   45 10 but less than 11   50 11
but less than 12   55 12 but less than 13   60 13 but less than 14   65 14 but
less than 15   70 15 but less than 16   75 16 but less than 17   80 17 but less
than 18   85 18 but less than 19   90 19 but less than 20   95 20 or more   100

Notwithstanding the foregoing, a Participant who is at least sixty (60) years
old and who has completed at least five (5) Years of Service will be fully
vested, subject to Section 7.5 (regarding Conditions Precedent), in his or her
Retirement Benefit. Except as required otherwise by applicable law, no Years of
Service will be credited for Service after age sixty-five (65) or for more than
twenty (20) years.

3.4Termination Benefit. Upon any Termination of Employment of the Participant
before Normal Retirement or Early Retirement for reasons other than death or
Disability, and to subject to Section 3.3(b) (regarding Early Payment of
Benefits), such Participant shall be entitled to a Retirement Benefit,
commencing at Normal Retirement Age (age sixty-five (65)), calculated under
Section 3.1 and 3.3 but with the following adjustments:

(a)Calculation of Years of Service. Only the Participant's actual Years of
Service, adjusted appropriately for the Prior Service Credit Percentage, as of
the date of his or her Termination of Employment shall be used.

(b)Calculation of Earnings. For purposes of determining the Actual Final Average
Earnings and the Projected Final Average Earnings, as used in Section 3.1, only
the Participant's Earnings and Projected Earnings prior to the date of his or
her Termination of Employment shall be used.

(c)Death After Commencement of Payments. If a Participant dies after
commencement of the payment of his or her Retirement Benefit under this
Section 3.4, his or her Surviving Spouse or Eligible Children shall be entitled
at Participant's death to receive (in accordance with Sections 3.5 and 3.6) a
benefit equal to fifty percent (50%) of the Participant's Retirement Benefit.

(d)Death after Termination of Employment. If a Participant, who has a vested
interest under Section 3.3, dies after Termination of Employment but at death is
not receiving any Retirement Benefits under this Plan, his or her Surviving
Spouse or Eligible Children shall be entitled to receive (in accordance with
Sections 3.5 and 3.6) commencing on the date when

9

--------------------------------------------------------------------------------



the Participant would have attained Normal Retirement Age, a benefit equal to
fifty percent (50%) of the Retirement Benefit which would have been payable to
the Participant at Normal Retirement Age.

(e)Death while an Employee. If a Participant, who has a vested interest under
Section 3.3, dies while still actively employed by the Company or a Subsidiary
or while on Disability before he or she was eligible for Early Retirement, his
or her Surviving Spouse or Eligible Children shall be entitled at the
Participant's death to receive a benefit equal to fifty percent (50%) of the
Participant's Retirement Benefit (in accordance with Sections 3.5 and 3.6)
calculated as if the Participant was age fifty-five (55) and eligible for Early
Retirement on the day before the Participant's death; provided, however, that
the combined reductions for Early Retirement and early payment shall not exceed
twenty-one percent (21%) of the amount calculated under Sections 3.2(a)(i) and
(ii).

(f)Actuarial Reduction. To arrive at the amount of the payments to commence at
Normal Retirement Age, the amount calculated under Section 3.4(a),
Section 3.4(b), Section 3.4(c), and Section 3.4(d) will be reduced by the
maximum percentage reduction for Early Retirement at age fifty-five (55) (i.e.,
twenty-one percent (21%)).



3.5Duration of Benefit Payment.

(a)Participant Benefit Payments. The Normal or Early Retirement Benefit under
the Plan shall be payable to the Participant in the form of a monthly benefit
payable for life.

(b)Surviving Spouse Benefit Payments. The benefit payable to a Surviving Spouse
under the Plan shall be paid in the form of a monthly benefit payable for life;
provided, that all benefits payable to the Surviving Spouse are subject to
actuarial reduction if the Surviving Spouse is more than three (3) years younger
than the Participant.

(c)Eligible Children Benefit Payments. The benefit payable to a Participant's
Eligible Children under the Plan shall be paid in the form of a monthly benefit
payable until each such child reaches age twenty-one (21).

3.6Recipients of Benefit Payments.

(a)Death without Surviving Spouse. If a Participant dies without a Surviving
Spouse but is survived by any Eligible Children, then the Participant's benefits
will be paid to his or her Eligible Children. The total monthly benefit payable
will be equal to the monthly benefit that a Surviving Spouse would have received
without actuarial reduction. This benefit will be paid in equal shares to all
Eligible Children until the youngest of the Eligible Children attains age
twenty-one (21).

(b)Death of Surviving Spouse. If the Surviving Spouse dies after the death of
the Participant but is survived by Eligible Children then the total monthly
benefit previously paid to the Surviving Spouse will be paid in equal shares to
all Eligible Children until the youngest of the Eligible Children attains age
twenty-one (21). When any of the Eligible Children reaches twenty-one (21), his
or her share of the total monthly benefit will be reallocated equally to the
remaining Eligible Children.

(c)Death without Surviving Spouse or Eligible Children. If the Participant dies
without a Surviving Spouse or Eligible Children, no additional benefits will be
paid under this Plan with respect to that Participant.

10

--------------------------------------------------------------------------------





3.7Disability.

(a)Disability Benefit. Any Participant, who is under Disability upon reaching
Normal Retirement Age will be paid the Normal Retirement Benefit in accordance
with Section 3.1 based on his vested interest as determined under Section 3.3
and Section 3.7(b).

(b)Continued Accrual of Vesting Service. Upon a Participant's Disability while
an Employee of the Company, the Participant will continue to accrue Years of
Service for purposes of vesting under this Plan during his or her Disability
until the earliest of his or her:


(i)Recovery from Disability;

(ii)Attainment of Normal Retirement Age; or

(iii)Death.



(c)Not Eligible for Early Retirement Benefit. If a Participant is receiving
Disability payments under a LTD Plan (as defined in Section 2.14), he or she
shall not be entitled to receive an Early Retirement benefit under this Plan.

(d)Calculation of Earnings. For purposes of calculating the foregoing benefits,
the Participant's Actual Final Average Earnings and Projected Final Average
Earnings shall be determined using his or her Earnings and Projected Earnings up
to the date of Disability.

3.8Change of Control.

(a)Calculation of Benefits. In the event of a Change of Control while this Plan
remains in effect, each Participant will be fully vested in his or her
Retirement Benefit without regard to the Participant's Years of Service and the
amount of such benefit will be calculated by granting the Participant Prior
Service Credit under Sections 3.1 and 3.2 for all Years of Service prior to his
or her Date of Enrollment. Further, the Participant will be entitled to receive
the Normal Retirement Benefit described in Section 3.1 and calculated pursuant
to this Section 3.8(a), on or after age sixty (60) with no reduction by virtue
of Section 3.2(a)(iii) and Section 3.2(b).

(b)Benefits for Certain Employees as of April 1, 1994. For a Participant who is
an Employee actively at work on April 1, 1994, with the corporate office or a
division of the Company or a Subsidiary which has not been declared to be a
discontinued operation, who has not yet begun to receive benefit payments under
the Plan and who incurs a Termination without Cause, the provisions of
Section 3.8(a) above shall not apply and instead a Participant's Early or Normal
Retirement Benefit under this Plan will be determined by:

(i)granting the Participant full Prior Service Credit under Sections 3.1 and 3.2
for all Years of Service prior to his or her Date of Enrollment;

(ii)crediting the Participant with three (3) additional Years of Service (with
total Years of Service not to exceed twenty (20) years); and

(iii)replacing the definition of Earnings under Article II with the following
"the base salary and the annual cash bonus paid to a Participant by the Company
or a Subsidiary, excluding (A) any cash bonus paid under the LTIP, (B) any car
and other allowances and (C) other cash and non-cash compensation."

Further, the Participant will be fully vested in such Early or Normal Retirement
Benefit without regard to his or her Years of Service.

The Participant will be entitled to receive such Retirement Benefit (1) on or
after the age of sixty (60), without reduction, (2) after the age of fifty-five
(55) with a reduction of 0.25% per month for each month for which the benefit
commences to be paid before to the Participant's

11

--------------------------------------------------------------------------------






attaining the age of sixty (60), or (3) after the age of fifty(50) with the
foregoing reduction from age sixty (60) to age fifty-five (55) and with a
reduction to 0.56% per month for each month for which the benefit commences to
be paid prior to the Participant's attaining the age of fifty-five (55). No
other reductions set forth in Section 3.2(a)(iii) and Section 3.2(b) will apply.

(c)Benefits for Active Employees. For a Participant who (i) is an active
Employee, (ii) has not yet begun to receive benefit payments under the Plan, and
(iii) incurs a Termination without Cause within two (2) years following a Change
of Control while this Plan remains in effect, the provisions of
Section 7.5(b)(ii) (Regarding Conditions Precedent) shall not apply.



3.9Golden Parachute Cap. In no event shall the total present value of all
payments under this Plan that are payable to a Participant and are contingent
upon a Change of Control in accordance with the rules set forth in section 280G
of the Code and the Treasury Regulations thereunder, when added to the present
value of all other payments, other than payments that are made pursuant to this
Plan, that are payable to a Participant and are contingent upon a Change of
Control, exceed an amount equal to two hundred ninety-nine percent (299%) of the
Participant's "base amount" as that term is defined in section 280G of the Code.
For purposes of making a calculation under this Section 3.9, the determination
of the portion of a payment that shall be treated as contingent upon a Change of
Control shall be made in accordance with Proposed Treasury Regulations
section 1.280G-1Q/A-24 or any successor regulations issued with respect thereto.





--------------------------------------------------------------------------------

End of Article III

 
 

12

--------------------------------------------------------------------------------






ARTICLE IV


PAYMENT


4.1Commencement of Payments. Benefit payments under this Plan shall begin not
later than the first day of the calendar month following the occurrence of an
event which entitles a Participant (or a Surviving Spouse or Eligible Children)
to benefits under this Plan.

4.2Withholding; Unemployment Taxes. Any taxes required to be withheld by the
Federal or any state or local government shall be withheld from payments under
this Plan to the extent required by the law in effect at the time payments are
made.

4.3Recipients of Payments. All Retirement Benefit payments to be made by the
Company under the Plan shall be made to the Participant during his or her
lifetime. All subsequent payments under the Plan shall be made by the Plan to
the Participant's Surviving Spouse or Eligible Children.

4.4No Other Benefits. No other benefits shall be payable under this Plan to the
Participant or his or her Surviving Spouse or Eligible Children by reason of the
Participant's Termination of Employment or otherwise, except as specifically
provided herein.

4.5Lump Sum Distributions. At any time following the Participant's Termination
of Employment which occurs within two (2) years after a Change of Control or
following the Participant's Early Retirement or a Normal Retirement, the
Participant, or his or her Surviving Spouse, who has a vested interest in the
Plan may elect to receive a lump sum payment, in an amount determined below. The
election to receive a lump sum payment must be filed with the Plan
Administrator. The PAC will make a determination regarding the request for a
lump sum payment within sixty (60) days after such election is filed with the
Plan Administrator.

(a)Calculation of Forfeiture Amount. The lump sum payment shall be determined in
accordance with the following provisions of this Section 4.5, and then shall be
reduced by a penalty equal to ten percent (10%) of such payment which shall be
forfeited to the Plan. However, the penalty shall not apply if the PAC
determines, based on the advice of counsel or a final determination by the
Internal Revenue Service or any court of competent jurisdiction, that by reason
of the foregoing elective provisions of this Section 4.5 any Participant,
Surviving Spouse or Eligible Child has recognized or will recognize gross income
for federal income tax purposes under this Plan in advance of the payment to him
or her of such lump sum. The PAC (or the Plan Administrator if directed to do so
by the PAC) shall notify all Participants (and Surviving Spouses or Eligible
Children of deceased Participants) of any such determination. Wherever any such
determination is made, the Plan shall refund all penalties which were imposed
hereunder on account of making lump sum payments at any time during or after the
first year to which such determination applies (i.e., the first year when gross
income is recognized for federal income tax purposes). Interest shall be paid on
any such refunds based on an interest factor determined under Section 4.5(e).
The PAC may also reduce or eliminate the penalty if it determines that this
action will not cause any Participant to recognize gross income for federal
income tax purposes under this Plan in advance of payment to him or her of Plan
benefits.

(b)Exception for Hardship. The ten percent (10%) penalty in Section 4.5(a) shall
not apply if a retired Participant (or the Surviving Spouse or Eligible Children
of a deceased Participant) receives a lump sum distribution due to a financial
hardship. The PAC shall determine whether a financial hardship exists in its
sole discretion, but in good faith and on a uniform, nondiscriminatory and
reasonable basis. A hardship distribution shall be a cash payment not to exceed
the amount necessary to relieve the hardship, including any additional taxes
that will be incurred by reason of such hardship distribution.

13

--------------------------------------------------------------------------------



(c)Calculation of Lump Sum. The amount of such lump sum payment shall be
determined as follows:

(i)When monthly benefit payments have not yet commenced under the Plan and the
Participant is living on the Commencement Date, the lump sum payment (prior to
the ten percent (10%) penalty described in Section 4.5(a)) shall equal the lump
sum value of the Participant's Early Retirement Benefit or Normal Retirement
Benefit as of the Commencement Date. The amount described in this
Section 4.5(c)(i) shall include, in addition, in the case of a Participant who
has a spouse or Eligible Children on the Commencement Date, the lump sum value,
determined as of such date, of any benefit payable to a Surviving Spouse or
Eligible Children by reason of the Participant's death on or after such date
assuming such spouse would qualify as a Surviving Spouse on and after such date.
The lump sum amount representing the value of the benefits described in the
preceding two sentences shall be computed (A) first by reducing the amount of
the Participant's monthly benefit payable under Section 3.2 hereof, if the
Participant's Commencement Date occurs before the Participant's Normal
Retirement date, (B) then determining the survivor benefit which would be
payable to a Surviving Spouse or Eligible Children in respect of such monthly
benefit under Section 3.1(c) or Section 3.2(c) whichever is applicable, and
(C) next commuting such benefits to their lump sum equivalent at the
Commencement Date by reference to the factor described in Section 4.5(e). In
computing the Participant's monthly benefit under clause (A) of the preceding
sentence, if the Commencement Date occurs before the earliest date when the
Participant may commence to receive his or her Early Retirement Benefit, the
Participant's Early Retirement Benefit shall be computed as the annual actuarial
equivalent of the Early Retirement Benefit which would be payable to him or her
at the earliest date when benefits could commence under the Early Retirement
provisions of Section 3.2, in the form of a single life annuity.

(ii)When monthly benefit payments under the Plan have previously commenced, the
lump sum payment (prior to the ten percent (10%) reduction described in
Section 4.5(a)) shall be equal to the difference between (A) minus (B) below,
determined as of the Participant's Commencement Date, accumulated to the date of
the lump sum payment using the same interest rate which is used in calculating
the amounts (A) and (B):

(A)The lump sum value of the monthly benefits payable to the Participant
(including any benefit payable to the Participant's Surviving Spouse or Eligible
Children) determined as of the Participant's Commencement Date in the same
manner as described in the Section 4.5(c)(i).

(B)The lump sum value of the monthly benefits previously paid to the Participant
discounted to the Participant's Commencement Date.

(d)Election by Surviving Spouse. When a Surviving Spouse of a deceased
Participant elects to receive a lump sum payment, the amount of the lump sum
payment shall be determined by the PAC in a manner similar to that used for a
Participant, except that the lump sum payment shall only reflect the benefit
which would be payable to a Surviving Spouse and Eligible Children.

(e)Interest Rate. All lump sum equivalents hereunder shall be determined by
reference to the factor described in this Section 4.5(e). Such factor is the
interest rate used by the Pension Benefit Guaranty Corporation as of the
Commencement Date for purposes of determining the present value of a lump sum
distribution on plan termination.


--------------------------------------------------------------------------------

End of Article IV
   

14

--------------------------------------------------------------------------------




ARTICLE V


SPOUSAL CLAIMS


5.1Spousal Claims.

(a)An Alternate Payee may be awarded all or a portion of the Participant's
benefits pursuant to the terms of a DRO, in which case such benefits will be
payable to the Alternate Payee at the same time and in the same form of payment
as the Participant's.

(b)Any taxes or other legally required withholdings from payments to such
Alternate Payee shall be deducted and withheld by the Company, benefit provider
or funding agent. The Alternate Payee shall be provided with a tax withholding
election form for purposes of federal and state tax withholding, if applicable.

(c)The Plan Administrator shall have sole and absolute discretion to determine
whether a judgment, decree or order is a DRO, to determine whether a DRO shall
be accepted for purposes of this Section 5.1 and to make interpretations under
this Section 5.1, including determining who is to receive benefits, all
calculations of benefits and determinations of the form of such benefits, and
the amount of taxes to be withheld. The decisions of the Plan Administrator
shall be binding on all parties with an interest.

(d)Any benefits payable to an Alternate Payee pursuant to the terms of a DRO
shall be subject to all provisions and restrictions of the Plan and any dispute
regarding such benefits shall be resolved pursuant to the Plan claims procedure
in Article VI.

5.2Legal Disability. If a person entitled to any payment under this Plan shall,
in the sole judgment of the Plan Administrator, be under a legal disability, or
otherwise shall be unable to apply such payment to his or her own interest and
advantage, the Plan Administrator, in the exercise of its discretion, may direct
the Company or payor of the benefit to make any such payment in any one or more
of the following ways:

(a)Directly to such person;

(b)To his or her legal guardian or conservator; or

(c)To his or her spouse or to any person charged with the duty of his or her
support, to be expended for his or her benefit and/or that of his or her
dependents.

The decision of the Plan Administrator shall in each case be final and binding
upon all persons in interest, unless the Plan Administrator shall reverse its
decision due to changed circumstances.

5.3Assignment. Except as provided in Section 5.1, no Participant, Surviving
Spouse or Eligible Child shall have any right to assign, pledge, transfer,
convey, hypothecate, anticipate or in any way create a lien on any amounts
payable hereunder. No amounts payable hereunder shall be subject to assignment
or transfer or otherwise be alienable, either by voluntary or involuntary act,
or by operation of law, or subject to attachment, execution, garnishment,
sequestration or other seizure under any legal, equitable or other process, or
be liable in any way for the debts or defaults of Participants or their
Surviving Spouses or Eligible Children. The Company may assign all or a portion
of this Plan to any Subsidiary which employs any Participant.


--------------------------------------------------------------------------------

End of Article V
   

15

--------------------------------------------------------------------------------




ARTICLE VI


ADMINISTRATION OF THE PLAN


6.1The PAC. The overall administration of the Plan will be the responsibility of
the PAC.

6.2Powers of the PAC. The PAC shall have sole and absolute discretion regarding
the exercise of its powers and duties under this Plan. In order to effectuate
the purposes of the Plan, the PAC will have the following powers and duties:

(a)To appoint the Plan Administrator;

(b)To review and render decisions respecting a denial of a claim for benefits
under the Plan;

(c)To construe the Plan and to make equitable adjustments for any mistakes or
errors made in the administration of the Plan;

(d)To carry out the duties expressly reserved to it under the Plan; and

(e)To determine and resolve, in its sole and absolute discretion, all questions
relating to the administration of the Plan and the Trust (i) when differences of
opinion arise between the Company, a Subsidiary, the Plan Administrator, the
Trustee, a Participant, or any of them, and (ii) whenever it is deemed advisable
to determine such questions in order to promote the uniform and
nondiscriminatory administration of the Plan for the greatest benefit of all
parties concerned.

The foregoing list of express powers is not intended to be either complete or
conclusive, and the PAC will, in addition, have such powers as it may reasonably
determine to be necessary or appropriate in the performance of its powers and
duties under the Plan.

6.3Appointment of Plan Administrator. The PAC will appoint the Plan
Administrator, who will have the responsibility and duty to administer the Plan
on a daily basis. The PAC may remove the Plan Administrator with or without
cause at any time. The Plan Administrator may resign upon written notice to the
PAC.

6.4Duties of Plan Administrator. The Plan Administrator shall have sole and
absolute discretion regarding the exercise of its powers and duties under this
Plan. The Plan Administrator will have the following powers and duties:

(a)To direct the administration of the Plan in accordance with the provisions
herein set forth;

(b)To adopt rules of procedure and regulations necessary for the administration
of the Plan, provided such rules are not inconsistent with the terms of the
Plan;

(c)To determine all questions with regard to rights of Participants under the
Plan including, but not limited to, questions involving the amount of a
Participant's benefits;

(d)To enforce the terms of the Plan and any rules and regulations adopted by the
PAC;

(e)To review and render decisions respecting a claim for a benefit under the
Plan;

(f)To furnish the Company or a Subsidiary with information required for tax or
other purposes;

(g)To engage the service of counsel (who may, if appropriate, be counsel for the
Company or a Subsidiary), actuaries, and agents whom it may deem advisable to
assist it with the performance of its duties;

(h)To prescribe procedures to be followed by distributees in obtaining benefits;

(i)To receive from the Company or a Subsidiary and from Participants such
information as is necessary for the proper administration of the Plan;

16

--------------------------------------------------------------------------------



(j)To create and maintain such records and forms as are required for the
efficient administration of the Plan;

(k)To make all determinations and computations concerning the benefits to which
any Participant is entitled under the Plan;

(l)To give the Trustee specific directions in writing with respect to:

(i)the making of distribution payments, giving the names of the payees, the
amounts to be paid and the time or times when payments will be made; and

(ii)the making of any other payments which the Trustee is not by the terms of
the trust agreement authorized to make without a direction in writing by the
Plan Administrator or the Company;

(m)To comply with all applicable lawful reporting and disclosure requirements of
the Act;

(n)To comply (or transfer responsibility for compliance to the Trustee) with all
applicable federal income tax withholding requirements for benefit
distributions; and

(o)To construe the Plan, in its sole and absolute discretion, and make equitable
adjustments for any mistakes and errors made in the administration of the Plan.

The foregoing list of express duties is not intended to be either complete or
conclusive, and the Plan Administrator will, in addition, exercise such other
powers and perform such other duties as it may deem necessary, desirable,
advisable or proper for the supervision and administration of the Plan.

6.5Indemnification of the PAC and Plan Administrator. To the extent not covered
by insurance, or if there is a failure to provide full insurance coverage for
any reason, and to the extent permissible under corporate by-laws and other
applicable laws and regulations, the Company agrees to hold harmless and
indemnify the PAC and Plan Administrator against any and all claims and causes
of action by or on behalf of any and all parties whomsoever, and all losses
therefrom, including, without limitation, costs of defense and reasonable
attorneys' fees, based upon or arising out of any act or omission relating to or
in connection with the Plan other than losses resulting from the PAC's, or any
such person's, fraud or willful misconduct.

6.6Claims for Benefits.

(a)Initial Claim. In the event that an Employee, Participant, Surviving Spouse
or Eligible Child claims to be eligible for benefits, or claims any rights under
this Plan, he or she must complete and submit such claim forms and supporting
documentation as shall be required by the Plan Administrator, in its sole and
absolute discretion. Likewise, any Participant, Surviving Spouse or Eligible
Child who feels unfairly treated as a result of the administration of the Plan,
must file a written claim, setting forth the basis of the claim, with the Plan
Administrator. In connection with the determination of a claim, or in connection
with review of a denied claim, the claimant may use representation and may
examine this Plan, and any other pertinent documents generally available to
Participants that are specifically related to the claim.

A written notice of the disposition of any such claim shall be furnished to the
claimant within ninety (90) days after the claim is filed with the Plan
Administrator. Such notice shall refer, if appropriate, to pertinent provisions
of this Plan, shall set forth in writing the reasons for denial of the claim if
a claim is denied (including references to any pertinent provisions of this
Plan) and, where appropriate, shall describe any additional material or
information necessary for the claimant to perfect the claim and an explanation
of why such material or information is necessary. If the claim is denied, in
whole or in part, the claimant shall also be notified of

17

--------------------------------------------------------------------------------



the Plan's claim review procedure and the time limits applicable to such
procedure, including the claimant's right to arbitration following an adverse
benefit determination on review as provided below. All benefits provided in this
Plan as a result of the disposition of a claim will be paid as soon as
practicable following receipt of proof of entitlement, if requested.

(b)Request for Review. Within ninety (90) days after receiving the written
notice of the Plan Administrator's disposition of the claim, the claimant may
file with the PAC a written request for review of his or her claim. In
connection with the request for review, the claimant shall be entitled to be
represented by counsel and shall be given, upon request and free of charge,
reasonable access to all pertinent documents for the preparation of his claim.
If the claimant does not file a written request for review within ninety
(90) days after receiving written notice of the Plan Administrator's disposition
of the claim, the claimant shall be deemed to have accepted the Plan
Administrator's written disposition, unless the claimant shall have been
physically or mentally incapacitated so as to be unable to request review within
the ninety (90) day period.

(c)Decision on Review. After receipt by the PAC of a written application for
review of his claim, the PAC will review the claim taking into account all
comments, documents, records and other information submitted by the claimant
regarding the claim without regard to whether such information was considered in
the initial benefit determination. The PAC will notify the claimant of its
decision by delivery or by certified or registered mail to his last known
address. A decision on review of the claim shall be made by the PAC at its next
meeting following receipt of the written request for review. If no meeting of
the PAC is scheduled within forty-five (45) days of receipt of the written
request for review, then the PAC shall hold a special meeting to review such
written request for review within such forty-five (45)-day period. If special
circumstances require an extension of the forty-five (45)-day period, the PAC
shall so notify the claimant and a decision shall be rendered within ninety
(90) days of the receipt of the request for review. In any event, if a claim is
not determined by the PAC within ninety (90) days of receipt of written
submission for review, it shall be deemed to be denied.

The decision of the PAC will be provided to the claimant as soon as possible but
no later than five (5) days after the benefit determination is made. The
decision will be in writing and will include the specific reasons for the
decision presented in a manner calculated to be understood by the claimant and
will contain references to all relevant Plan provisions on which the decision
was based. Such decision will also advise the claimant that he may receive upon
request, and free of charge, reasonable access to and copies of all documents,
records and other information relevant to his claim and will inform the claimant
of his right to arbitration in the case of an adverse decision regarding his
appeal. The decision of the PAC will be final and conclusive.

6.7Arbitration. In the event the claims review procedure described in
Section 6.6 of the Plan does not result in an outcome thought by the claimant to
be in accordance with the Plan document, he or she may appeal to a third party
neutral arbitrator. The claimant must appeal to an arbitrator within sixty
(60) days after receiving the PAC's denial or deemed denial of his or her
request for review and before bringing suit in court.

The arbitrator shall be mutually selected by the claimant and the PAC from a
list of arbitrators provided by the American Arbitration Association ("AAA"). If
the parties are unable to agree on the selection of an arbitrator within 10 days
of receiving the list from the AAA, the AAA shall appoint an arbitrator. The
arbitrator's review shall be limited to interpretation of the Plan document in
the context of the particular facts involved. The claimant, the PAC and the
Company agree to accept the award of the arbitrator as binding, and all
exercises of power by the arbitrator hereunder shall be final, conclusive and
binding on all interested parties, unless found by a court

18

--------------------------------------------------------------------------------



of competent jurisdiction, in a final judgment that is no longer subject to
review or appeal, to be arbitrary and capricious. The costs of arbitration will
be paid by the Company; the costs of legal representation for the claimant or
witness costs for the claimant will be borne by the claimant; provided, that, as
part of his award, the Arbitrator may require the Company to reimburse the
claimant for all or a portion of such amounts.

The arbitrator shall have no power to add to, subtract from, or modify any of
the terms of the Plan, or to change or add to any benefits provided by the Plan,
or to waive or fail to apply any requirements of eligibility for a benefit under
the Plan. Nonetheless, the arbitrator shall have absolute discretion in the
exercise of its powers in this Plan. Arbitration decisions will not establish
binding precedent with respect to the administration or operation of the Plan.

6.8Receipt and Release of Necessary Information. In implementing the terms of
this Plan, the PAC and Plan Administrator, as applicable, may, without the
consent of or notice to any person, release to or obtain from any other insuring
entity or other organization or person any information, with respect to any
person, which the PAC or Plan Administrator deems to be necessary for such
purposes. Any person claiming benefits under this Plan shall furnish to the PAC
or Plan Administrator, as applicable, such information as may be necessary to
determine eligibility for and amount of benefit, as a condition of claiming and
receiving such benefit.

6.9Overpayment and Underpayment of Benefits. The Plan Administrator may adopt,
in its sole and absolute discretion, whatever rules, procedures and accounting
practices are appropriate in providing for the collection of any overpayment of
benefits. If a Participant, Surviving Spouse or Eligible Child receives an
underpayment of benefits, the Plan Administrator shall direct that payment be
made as soon as practicable to make up for the underpayment. If an overpayment
is made to a Participant, Surviving Spouse or Eligible Child, for whatever
reason, the Plan Administrator may, in its sole and absolute discretion,
withhold payment of any further benefits under the Plan until the overpayment
has been collected or may require repayment of benefits paid under this Plan
without regard to further benefits to which the Participant, Surviving Spouse or
Eligible Child may be entitled.


--------------------------------------------------------------------------------

End of Article VI
   

19

--------------------------------------------------------------------------------




ARTICLE VII


CONDITIONS RELATED TO BENEFITS


7.1No Right to Assets. Neither a Participant nor any other person shall acquire
by reason of the Plan any right in or title to any assets, funds or property of
the Company and its Subsidiaries whatsoever including, without limiting the
generality of the foregoing, any specific funds or assets which the Company, in
its sole discretion, may set aside in anticipation of a liability hereunder. The
Company has established the Trust, however, to assist in the payment of benefits
under this Plan. Without limiting the generality of the foregoing, Section 1(d)
of the Trust provides as follows:

Plan participants and their beneficiaries shall have no preferred claim on, or
any beneficial ownership interest in, any assets of the Company. Any rights
created under the Plan and this Agreement shall be mere unsecured contractual
rights of Plan participants and their beneficiaries against Company. Any assets
held by the Trust will be subject to the claims of Company's general creditors
under federal and state law in the event of Insolvency, as defined in
Section 3(a) herein.

A Participant shall have only an unsecured contractual right to the amounts, if
any, payable hereunder.

7.2No Employment Rights. Nothing herein shall constitute a contract of
continuing employment or in any manner obligate the Company and its Subsidiaries
to continue the service of a Participant, or obligate a Participant to continue
in the service of the Company and its Subsidiaries, and nothing herein shall be
construed as fixing or regulating the compensation paid to a Participant.

7.3Right to Terminate or Amend. Except during any two (2) year period after any
Change of Control of the Company, the Company reserves the sole right to
terminate the Plan at any time and to terminate an Agreement with any
Participant at any time. In the event of termination of the Plan or of a
Participant's Agreement, a Participant shall be entitled to only the vested
portion of his or her accrued benefits under Article III of the Plan as of the
time of the termination of the Plan or his or her Agreement. All further vesting
and benefit accrual shall cease on the date of Plan or Agreement termination.
Benefit payments would be in the amounts specified and would commence at the
time specified in Article III as appropriate.

The Company further reserves the right in its sole discretion to amend the Plan
in any respect except that Plan benefits cannot be reduced during any two
(2)-year period after any Change of Control of the Company. No amendment of the
Plan (whether there has or has not been a Change of Control of the Company) that
reduces the value of the benefits previously accrued and vested by the
Participant shall be effective.

7.4Offset. If at the time payments or installments of payments are to be made
hereunder, any Participant or his or her Surviving Spouse or both are indebted
to the Company and its Subsidiaries, then the payments remaining to be made to
the Participant or his or her Surviving Spouse or both may, at the discretion of
the PAC, be reduced by the amount of such indebtedness; provided, however, than
an election by the PAC not to reduce any such payment or payments shall not
constitute a waiver of any claim for such indebtedness.

7.5Conditions Precedent. No Retirement Benefits will be payable hereunder to any
Participant:

(a)whose Employment with the Company or a Subsidiary is terminated because of
his or her willful misconduct or gross negligence in the performance of his or
her duties; or

(b)who within three (3) years after Termination of Employment becomes an
employee with or consultant to any third party engaged in any line of business
in competition with the Company and its Subsidiaries (i) in a line of business
in which Participant has performed Services for the Company and its
Subsidiaries, or (ii) that accounts for more than ten percent (10%) of the gross
revenues of the Company and its Subsidiaries taken as a whole.


--------------------------------------------------------------------------------

End of Article VII
   

20

--------------------------------------------------------------------------------




ARTICLE VIII


MISCELLANEOUS


8.1Gender and Number. Wherever appropriate herein, the masculine may mean the
feminine and the singular may mean the plural or vice versa.

8.2Notice. Any notice or filing required to be given or delivered to the PAC or
Plan Administrator shall include delivery to or filing with a person or persons
designated by the PAC or Plan Administrator, as applicable, for the disbursement
and the receipt of administrative forms. Delivery shall be deemed to have
occurred only when the form or other communication is actually received.
Headings and subheadings are for the purpose of reference only and are not to be
considered in the construction of this Plan.

8.3Validity. In the event any provision of this Plan is held invalid, void or
unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provision of this Plan.

8.4Applicable Law. This Plan shall be governed and construed in accordance with
the laws of the State of California.

8.5Successors in Interest. This Plan shall inure to the benefit of, be binding
upon, and be enforceable by, any corporate successor to the Company or successor
to substantially all of the assets of the Company.

8.6No Representation on Tax Matters. The Company makes no representation to
Participants regarding current or future income tax ramifications of the Plan.


        IN WITNESS WHEREOF, this amended and restated Plan has been executed on
this 6th day of November, 2003, effective as of the date set forth above, except
as specifically provided otherwise herein.

    TENET HEALTHCARE CORPORATION
 
 
By:
/s/  DEBRA L. ANDONIE-WALL      

--------------------------------------------------------------------------------

Debra L. Andonie-Wall
Senior Director, Retirement Plans


21

--------------------------------------------------------------------------------






EXHIBIT A


TENET HEALTHCARE CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
AGREEMENT WITH PARTICIPANT


        THIS AGREEMENT is made as of                        , 200            by
and between TENET HEALTHCARE CORPORATION, a Nevada corporation ("Tenet"), and
                        ("Participant").

        WHEREAS, Tenet has adopted the Tenet Healthcare Corporation Supplemental
Executive Retirement Plan (the "Plan") for a select group of highly compensated
or management employees of Tenet and its Subsidiaries (as defined in the Plan);
and

        WHEREAS, Tenet has determined that Participant is currently eligible to
participate in the Plan; and

        WHEREAS, the Plan requires that an agreement be entered into between
Tenet and Participant setting out certain terms and benefits of the Plan as they
apply to the Participant;

        NOW, THEREFORE, Tenet and the Participant hereby agree as follows:

1.The Plan is hereby incorporated into and made a part of this Agreement as
though set forth in full herein. The parties shall be bound by and have the
benefit of each and every provision of the Plan.

2.The Participant was born on                        , and his or her present
employment with Tenet or a Subsidiary thereof, (i) for purposes of determining
Years of Service under the Plan began on                        and (ii) for
purposes of determining Vesting under Section 3.3 of the Plan began
on                        .

        The Participant's spouse,                        , was born
on                        . Participant's Eligible Children under the age of 21
and their dates of birth are as follows:

Name

--------------------------------------------------------------------------------

  Birth Date

--------------------------------------------------------------------------------

 
          


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------


,  19    


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------


,  19    


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------


,  19    


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------


,  19    

Participant agrees to notify the Director of Retirement Benefits of Tenet
promptly from time to time of any change in his or her spouse or Eligible
Children.

3.The Participant's "Existing Retirement Benefit Plans Adjustment Factor" under
Article II of the Plan is X.XXXX percent.

4.Payments under this Plan shall begin not later than the first day of the
calendar month following the occurrence of an event which entitles a Participant
(or a Surviving Spouse or Eligible Children) to payments under this Plan.

5.This Agreement shall inure to the benefit of and be binding upon Tenet and its
successors and assigns and the Participant and his or her beneficiaries.

        IN WITNESS WHEREOF, the parties hereto have entered into this Agreement
on                        , 2003.

PARTICIPANT   TENET HEALTHCARE CORPORATION
                                                               
 
By
         

--------------------------------------------------------------------------------

Executive Vice President


A-1

--------------------------------------------------------------------------------





QuickLinks


TENET HEALTHCARE CORPORATION FOURTH AMENDED AND RESTATED SUPPLEMENTAL EXECUTIVE
RETIREMENT PLAN
TABLE OF CONTENTS
ARTICLE I STATEMENT OF PURPOSE
ARTICLE II DEFINITIONS
ARTICLE III RETIREMENT BENEFITS
ARTICLE IV PAYMENT
ARTICLE V SPOUSAL CLAIMS
ARTICLE VI ADMINISTRATION OF THE PLAN
ARTICLE VII CONDITIONS RELATED TO BENEFITS
ARTICLE VIII MISCELLANEOUS
EXHIBIT A
TENET HEALTHCARE CORPORATION SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT
WITH PARTICIPANT
